          Case 1:20-cv-00085-RP Document 23 Filed 09/23/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

 LAWHQ, LLC, and THOMAS ALVORD,
                Plaintiffs,
        v.                                            Civil Action No. 1:20-cv-00085-RP
 SEANA WILLING, in her official capacity as
 Chief Disciplinary Counsel of the Texas
 Office of Chief Disciplinary Counsel,
                Defendant.


                                   JOINT STATUS REPORT

       On March 20, 2020, this Court stayed this case involving a challenge to Texas Disciplinary

Rule of Professional Conduct 7.01(a), pursuant to an agreement by the parties to hold the

proceedings in abeyance until completion of the rule-proposal process under §§ 81.0875-81.08794

of the State Bar Act (Tex. Gov’t Code Ann. ch. 81) to amend Part VII of the Texas Disciplinary

Rules of Professional Conduct (“Part VII”). (Order, Dkt. 17). In an Order dated June 19, 2020, this

Court ordered “that the parties shall jointly file a report apprising the Court of the status of this

case every 90 days, with the first report due June 26, 2020.” (Order, Dkt. 20, at 1). The parties

respectfully submit this joint status report in accordance with this Court’s June 19, 2020 Order.

I. Case Background

       On January 23, 2020, Plaintiffs LawHQ, LLC (“LawHQ”) and Thomas Alvord sued

Defendant Seana Willing, only in her official capacity as Chief Disciplinary Counsel of the Texas

Office of Chief Disciplinary Counsel, claiming that Texas Disciplinary Rule of Professional

Conduct 7.01(a) violates their First Amendment right of free speech. (Compl., Dkt. 1). Rule 7.01(a)

provides that “[a] lawyer in private practice shall not practice under a trade name . . . or a firm

name containing names other than those of one or more of the lawyers in the firm.” Pursuant to
          Case 1:20-cv-00085-RP Document 23 Filed 09/23/20 Page 2 of 5




Tex. Gov’t Code Ann. § 81.0875, the Committee on Disciplinary Rules and Referenda has initiated

the statutory process to amend Part VII, including to eliminate Rule 7.01(a)’s blanket prohibition

on the use of trade names. The parties have agreed that it is appropriate to hold the proceedings

before this Court in abeyance until that process is complete. (Mot., Dkt. 16). The parties also have

agreed that the rule-proposal process to amend Part VII should be considered complete upon the

earlier of (1) the defeat of the proposed amendments; or (2) approval of the proposed amendments

by the Texas Supreme Court in accordance with Tex. Gov’t Code Ann. § 81.0879. (Id. at 1-2).

II. Progress of Rule-Proposal Process

       As explained in the parties’ June 26, 2020 joint status report, the Committee on

Disciplinary Rules and Referenda (“CDRR”) has proposed to amend Part VII. As part of that

proposal, the CDRR has proposed to remove Rule 7.01(a)’s trade name prohibition, but maintain

a prohibition on false or misleading communications about the qualifications or services of a

lawyer or law firm. After completing the required publication of the Part VII proposal in the March

2020 Texas Bar Journal and holding a public hearing on April 7, 2020, the CDRR voted at its May

6, 2020 meeting to amend the Part VII proposal again to add language expressly stating that

lawyers may practice law under a trade name that is not false or misleading, and to recommend

the amended Part VII proposal to the State Bar Board.

       At the recommendation of the Discipline and Client Attorney Assistance              Program

Subcommittee of the State Bar Board, the full State Bar Board voted to accept the CDRR’s

amended Part VII proposal at its June 24, 2020 meeting. The agenda for the September 25, 2020

State Bar Board meeting now calls for the Board to vote on a resolution to petition to the Supreme

Court to order a referendum by members of the State Bar on the amended Part VII proposal. See

State Bar of Texas Board of Directors Agenda for September 25, 2020, Item 16(A)(2)(c) (available



                                                 2
         Case 1:20-cv-00085-RP Document 23 Filed 09/23/20 Page 3 of 5




at

https://www.texasbar.com/AM/Template.cfm?Section=Meeting_Agendas_and_Minutes&Templ

ate=/CM/ContentDisplay.cfm&ContentID=51385).



 Dated: September 23, 2020                    Respectfully submitted,

                                              /s/ Gregory A. Beck
                                              Douglas J. Powell
                                              S.B.N. 16194900
                                              820 West 10th Street
                                              Austin, TX 78701
                                              (512) 476-2457
                                              dpowell@dougpowelllaw.com

                                              Gregory A. Beck (admitted pro hac vice)
                                              D.C. Bar No. 494479
                                              1250 Connecticut Avenue NW
                                              Suite 700
                                              Washington, DC 20036
                                              (202) 684-6339
                                              greg@beck.legal

                                              Rebecca Evans (admitted pro hac vice)
                                              Utah Bar No. 16846
                                              General Counsel
                                              LawHQ, LLC
                                              299 S. Main St. Ste. 1300
                                              Salt Lake City, UT 84111
                                              (385) 233-6612
                                              rebecca@lawhq.com

                                Counsel for Plaintiffs




                                          3
Case 1:20-cv-00085-RP Document 23 Filed 09/23/20 Page 4 of 5




                                  /s/ Thomas S. Leatherbury
                                  Thomas S. Leatherbury
                                  State Bar No. 12095275
                                  VINSON & ELKINS LLP
                                  2001 Ross Avenue
                                  Suite 3900
                                  Dallas, TX 75201
                                  Tel: (214) 220-7792
                                  Fax: (214) 999-7792
                                  tleatherbury@velaw.com

                     Counsel for Defendant




                              4
          Case 1:20-cv-00085-RP Document 23 Filed 09/23/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that on September 23, 2020, I electronically filed the foregoing Joint Status Report

with the Clerk of the Court for the U.S. District Court for the Western District of Texas by using

the Court’s CM/ECF system, which will send notification of such filing to the following:

 Douglas J. Powell
 S.B.N. 16194900
 820 West 10th Street
 Austin, TX 78701
 (512) 476-2457
 dpowell@dougpowelllaw.com

 Gregory A. Beck (admitted pro hac vice)
 D.C. Bar No. 494479
 1250 Connecticut Avenue NW
 Suite 700
 Washington, DC 20036
 (202) 684-6339
 greg@beck.legal

 Rebecca Evans (admitted pro hac vice)
 Utah Bar No. 16846
 General Counsel
 LawHQ, LLC
 299 S. Main St. Ste. 1300
 Salt Lake City, UT 84111
 (385) 233-6612
 rebecca@lawhq.com

 Counsel for Plaintiffs
                                                     /s/ Thomas S. Leatherbury
                                                     Thomas S. Leatherbury
                                                     Counsel for Defendant




                                                 5
